Citation Nr: 1400774	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-34 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1998 to September 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In his December 2012 substantive appeal, the Veteran requested a hearing by live videoconference before a member of the Board. However, the record contains information in the Veterans Appeals Control and Locator System (VACOLS) that the Veteran withdrew his request. The Veteran's hearing request is therefore deemed withdrawn. 38 C.F.R. § 20.704(e) (2013).

The Board has reviewed both the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board remands the claim on appeal for additional development because the record does not contain an adequate medical opinion. 

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, . . . he must provide an adequate one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An adequate medical opinion must consider all relevant evidence of record. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). It must consider the veteran's prior pertinent medical history and must also include clear conclusions, supporting data, and a reasoned medical explanation.  Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Finally, it must consider all raised theories of entitlement.  Stefl, 21 Vet. App. at 120.  

The Veteran contends that he suffered a TBI during his 2003-2004 deployment to Iraq after an improvised explosive device (IED) exploded near his Humvee. See October 2013 appellate brief. 

The record currently establishes that the Veteran suffered a TBI; however, the medical opinions of record regarding its etiology are inadequate.

In February 2011, a VA physician, Dr. C, conducted a second-level TBI evaluation. The Veteran reported that during his deployment to Iraq he suffered numerous injuries including exposure to multiple IED blasts, with primary exposure to two of them, one vehicular episode, two episodes of loss of consciousness, five or more episodes of disorientation or confusion that lasted from 30 minutes to 24 hours, and two occurrences of post-traumatic amnesia that lasted from 1 to 3 months. Dr. C assessed him with TBI and symptoms of depression, post-traumatic stress disorder (PTSD), and anxiety disorder. Dr. C then opined that his clinical symptom presentation was most consistent with a combination of TBI and behavioral health conditions and that his injury history and course of clinical symptoms were consistent with a diagnosis of TBI sustained during deployment to Iraq.  However, Dr. C did not review the Veteran's claims file nor does he provide a rationale or a reasoned medical explanation.

In December 2011, the Veteran underwent a VA compensation examination for residuals of TBI. The Veteran reported two episodes of loss of consciousness. The first occurred in 2004 in Iraq, when he was hit in the chest by a sniper rifle round and knocked to the ground. He was confused for a few minutes afterward. The second occurred in Afghanistan in 2002. He was in the lead vehicle in a convoy in the front right seat when an IED exploded on the left side of the vehicle, causing it to roll over and land on its roof. Everyone in the vehicle except for the Veteran was killed. The Veteran was unconscious for an undetermined amount of time and was confused when he was pulled out of the vehicle. He was then med-evaced to an aide station and the next day he had a severe headache and was dazed and confused. The examiner reviewed the claims file and opined that the Veteran's TBI was less likely than not incurred in or caused by a November 2001 in-service head injury detailed in the STRs in which the Veteran was hit in the back of the head by a log during a training exercise because he had a normal neurologic examination at the time and it was unlikely that the mild trauma could have caused persistent symptoms.  

This opinion is inadequate because the examiner failed to consider prior pertinent medical evidence, including Dr. C's second level TBI evaluation report, and did not provide a rationale or medical explanation. Further, while the examiner discussed the Veteran's reports of IED exposure in 2002 and 2004 in detail, the opinion failed to provide an opinion as to the likelihood that the Veteran's currently diagnosed TBI is due to such incidents and only provided an opinion regarding the November 2001 log incident. 

Further, the Board notes that the record contains conflicting evidence regarding the number and extent of the Veteran's injuries and treatment as well as the locations and time periods during which his injuries occurred. The STRs do not contain records of or treatment for any injuries from a blast. 

Consequently, the RO should provide the Veteran with a new examination and opinion regarding the nature and etiology of his TBI. The examiner should obtain a clear picture of where and when any injuries and subsequent treatment occurred. Then, the examiner should provide a rationale that incorporates any reports of injury and treatment therefor as well as all pertinent medical evidence in the record, including Dr. C's TBI evaluation report. 

Accordingly, the case is REMANDED for the following action:

1. First, undertake appropriate development to obtain any outstanding, pertinent medical records, including from VA.

2. Then, provide the Veteran with a new VA examination and opinion, by an examiner with sufficient expertise, to determine the nature and etiology of the Veteran's TBI. Provide the examiner with the claims file, including any pertinent evidence in Virtual VA that is not already in the claims file. The examiner should review the claims file and perform all indicated studies.

The examiner should provide an opinion, based on examination results and the record, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's TBI is etiologically related to his active service, to include any reported exposure to IED blasts, or was manifest within one year of service discharge.

The opinion must consider all pertinent medical history, including the Veteran's reports of injury and Dr. C's TBI evaluation report, and contain both a detailed description of any disability and a complete medical rationale.

3. The RO or AMC should undertake any additional development it deems warranted.

4. Then, the RO or AMC should readjudicate the claim on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond. If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).


